PER CURIAM.
The appellants challenge the trial court’s failure to award them damages in this breach of contract action. They also contend that the trial court erred in failing to award them attorney’s fees and costs. We agree that the appellants should have been awarded damages after the trial court determined that the appellees had breached the parties’ mortgage agreement. Accordingly, we remand to the trial court with directions that it enter a money judgment for the appellants based on the evidence presented at trial.
We also reverse the trial court’s denial of fees and costs. In view of this disposition, the trial court shall reevaluate on remand whether the appellants now qualify as prevailing parties for the purpose of such an award. See Prosperi v.Code, Inc., 626 So.2d 1360 (Fla.1993); Moritz v. Hoyt Enters., Inc., 604 So.2d 807 (Fla.1992); KCIN, Inc. v. Canpro Invs., Ltd., 675 So.2d 222 (Fla. 2d DCA 1996). We otherwise affirm the judgment under review.
Affirmed in part, reversed in part, and remanded with directions.
SCHOONOVER, A.C.J., and PATTERSON and LAZZARA, JJ., concur.